Citation Nr: 0319680	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  99-24 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as major depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to September 
1977.  

This matter arises from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (BVA or Board) for 
resolution.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue on appeal.  

2.  The veteran was diagnosed with acute severe situational 
adjustment reaction manifested by depression and suicidal 
ideation in service.  

3.  The veteran was first diagnosed to have a psychiatric 
disorder in 1993.  

4.  The medical evidence of record includes a private medical 
opinion that links the veteran's currently diagnosed major 
depression to his active service.  

5.  The present record raises a reasonable bout as to whether 
the veteran's current psychiatric disorder had its onset in 
service.  


CONCLUSION OF LAW

Granting the benefit of the doubt to the veteran, an acquired 
psychiatric disorder was incurred in the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends in substance that he incurred a 
psychiatric disorder, later diagnosed as major depression, 
during his active service, and that he continues to suffer 
from such disorder.  Accordingly, he maintains that service 
connection for an acquired psychiatric disorder, diagnosed as 
major depression, is warranted.  In such cases, the VA has a 
duty to assist the veteran in developing evidence necessary 
to substantiate such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issue addressed here.  The Board finds that 
while the VCAA was enacted subsequent to the initial 
adjudication of the veteran's claim, he has nonetheless 
effectively been provided with adequate notice of the 
evidence needed to substantiate his claim for service 
connection for an acquired psychiatric disorder, diagnosed as 
major depression.  The veteran has also been provided with 
notice of what evidence the VA would obtain, and the evidence 
he was to provide.  In that regard, the Board concludes that 
the discussions as contained in the initial rating decision, 
in the subsequent statement and supplemental statements of 
the case, and in correspondence to the veteran dated in 
September 1998, February 1999, September 1999, February 2000, 
March 2000, May 2000, and June 2000, in addition to the most 
recent supplemental statement of the case dated in April 
2003, have effectively provided him with sufficient 
information regarding the applicable regulations and the 
evidence necessary to substantiate his claim for service 
connection.  The Board finds that such documents are 
essentially in compliance with the VA's revised notice 
requirements.  By that correspondence, the veteran was 
advised of the evidence necessary to substantiate his claim 
for service connection.  In addition, by those documents, the 
veteran has been informed of what evidence the VA would 
attempt to obtain, and what evidence he was responsible for 
providing.  Accordingly, the Board finds that the VA does not 
have any further outstanding duty to inform the veteran that 
any additional information or evidence is needed.  See 
Quartuccio, supra.  

With respect to assistance with evidentiary development 
involving the veteran's claim for service connection, the 
Board concludes that all relevant medical evidence has been 
obtained, and that all relevant facts have been properly 
developed to the extent practicable.  The evidence of record 
includes the veteran's service medical records, post service 
clinical treatment records, reports of VA rating 
examinations, statements offered by the veteran, and lay 
affidavits received from the veteran's spouse and children in 
support of his claim.  In addition, documents pertaining to 
disability benefits received from the Social Security 
Administration (SSA) have been obtained as well as the 
veteran's service personnel records and personnel records 
from the veteran's post-service employment.  The Board 
observes that the veteran and his wife also availed 
themselves of the opportunity to appear at a personal hearing 
before a Hearing Officer at the RO, and presented testimony 
in support of his claim in September 1999.  The Board is 
unaware of any additional relevant evidence which is 
available in connection with the veteran's claim.  Therefore, 
no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.  

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2002).  

A review of the veteran's service personnel and service 
medical records generally discloses that he performed his 
duties in an exemplary manner until he was hospitalized 
following a suicide attempt in July 1977.  At that time, the 
veteran had attempted to cut one of his wrists and was 
admitted for treatment in a local Army hospital.  The veteran 
claimed at that time that he had felt somewhat anxious and 
depressed for some time, possibly over the last one or two 
years.  He claimed that his thoughts focused on his 
frustrations with the military and being anxious to return to 
civilian life.  The veteran was seen as an inpatient for 
approximately two weeks, during which time he was diagnosed 
with a situational adjustment reaction manifested by 
depression and suicidal intent.  Upon conclusion of his 
treatment in August 1977, the veteran was determined not to 
have any further impairment, and was discharged to full duty.  
The veteran was apparently given an early discharge from the 
military in September 1977.  

Post service clinical treatment records dating from December 
1977 through December 2000 disclose that the veteran was 
first seen for psychiatric problems in October 1993 after the 
veteran indicated that he was "depressed again."  At that 
time, the veteran was noted to have undergone treatment for 
psychiatric problems and a suicide attempt in service, and he 
was diagnosed with recurrent major depression.  From October 
1993 to the present time, the veteran continued to undergo 
treatment for what was diagnosed as major depressive 
disorder, and the clinical treatment records document his in-
service treatment to varying degrees of accuracy, depending 
on the respective accounts of such treatment as offered by 
the veteran.  For example, a private clinical treatment 
record dated in January 1994 indicates that the veteran had 
claimed to have experienced a bout of depression of six 
months' duration in service some 10 years previously, but 
that he had not undergone any treatment for such depression.  
In any event, the clinical treatment records themselves 
generally fail to contain any medical opinion suggesting that 
the veteran's diagnosed major depression was incurred in or 
as a result of his active service.  

From approximately October 1993 until approximately September 
1998, the veteran consistently claimed that his diagnosed 
major depression was incurred as a direct result of problems 
he experienced with his supervisors and co-workers at a local 
utility company where he had been employed for a number of 
years.  During that period, the veteran sought disability 
compensation from his employer, and submitted numerous 
statements and underwent several psychiatric evaluations to 
determine the nature and severity of his psychiatric 
problems.  The Board further observes that over the course of 
that period, the veteran's symptoms were found to have a 
significant exaggerated or histrionic component, and there 
were questions raised as to whether or not an episode in 
which he was noted to have attempted suicide was part of a 
calculated effort in order to obtain greater disability 
benefits.  

The report of a clinical treatment record dated in November 
1994 shows that the veteran stated that he had been treated 
for depression in 1977 toward the end of his active service, 
and that his period of depression lasted for two months.  At 
that time, the veteran had described a pattern of depression 
over the past two years with his symptomatology becoming more 
marked in the fall and winter.  The report of a very lengthy 
and detailed psychiatric examination conducted in March and 
April 1996 discloses that the veteran became depressed in 
service in 1977 after his duty assignments were changed, but 
that after two months, he "bounced back quickly" and that 
the depression "really lasted only two months."  The 
veteran attributed his then-current depression to his 
experiences with his supervisors at the local utility company 
where he had been employed.  With respect to his in-service 
depression, the veteran stated that his symptoms had a rapid 
onset and also resolved quickly.  He expressly denied having 
been depressed in the interim years until 1989.  The 
examining psychiatrist offered that there was no evidence to 
show that following the bout with depression in service and 
prior to 1989 that there was any significant depression at 
all.  The psychiatrist went on to state that based on the 
veteran's self-reported history and on a review of the 
medical records, the veteran appeared to have worked without 
difficulty until 1989, when he was denied two automatic 
promotions at work.  The psychiatrist concluded that the 
denial of the two promotions constituted the real basis for 
the onset of the veteran's current depression.  

In connection with the present claim, the veteran underwent a 
VA rating examination in December 1998.  The report of that 
examination discloses that the veteran's wife indicated that 
he had problems with memory, and she was allowed to 
participate in the examination.  The examiner stated that the 
clinical treatment records disclosed a history of depression 
dating back to 1993, and referred to the above-discussed 
private examination report of April 1996 which was described 
as providing a good background history of the veteran's 
problems.  The veteran's various diagnoses of major 
depression and personality disorders with passive-aggressive 
and paranoid features were also noted.  The examiner further 
noted the veteran's in-service treatment for depression which 
resolved upon his return to civilian life.  The veteran's 
wife opined that his depression may have begun in 1972 when 
he was hospitalized in service for mononucleosis.  The 
examiner observed that the veteran had spent 16 years working 
for a local utility company, and that he had become depressed 
in 1993.  According to the examiner, the veteran's stress 
increased from 1989 to 1993, and that he began seeing a 
psychiatrist in 1993.  The veteran had quit his job due to 
stress, and had not worked since 1994.  He was noted to be in 
receipt of SSA disability benefits since 1994, but feared 
losing those benefits.  After conducting a clinical 
examination during which significant anxiety as well as 
memory and concentration problems were indicated, the 
examiner concluded with a diagnosis of Axis I moderate major 
depression.  The examiner went on to state that it was 
difficult to determine if such depression was related to the 
veteran's active service.  He noted that there was an absence 
of treatment for any psychiatric disorder prior to 1993, 
although it was possible that the veteran's vulnerability to 
depression dated back to his active service, in light of the 
in-service suicide attempt.  Even so, the examiner noted that 
the veteran was shown to have functioned well after leaving 
the military until 1993 when he began to experience job 
stressors.  The examiner stated that any attempt to link the 
veteran's currently diagnosed depression to his active 
service would be highly speculative.  

Of some note is a letter dated in September 1999 received 
from G. A. M., M.D., indicating that she had seen the veteran 
for his depression and anxiety.  According to Dr. M., after 
reviewing the veteran's medical history, it appeared more 
likely than not that the currently diagnosed major depression 
was related to the depression the veteran experienced in 
service.  Dr. M. stated that it was her understanding that 
the veteran was transferred from intelligence to infantry 
duties in service, causing the veteran to experience severe 
depression.  She stated that the veteran stated that at that 
time, he felt like a "fish out of water" and that such 
ultimately resulted in a suicide attempt.  Accordingly, Dr. 
M. stated that based on the foregoing, there did seem to be a 
direct correlation between the depression the veteran 
experienced in service and his current problems.  

Signed lay affidavits dated in January 1998 and September 
1999 were received from the veteran's wife and children 
attesting to his symptomatology.  According to those 
individuals, the veteran was always tense and distant, and he 
would not allow anyone to get close to him.  The veteran's 
wife stated that the veteran became obsessive about his job 
with the utility company in April 1978, but that he was 
uncomfortable in social settings.  She went on to state that 
he had functioned fairly well following his discharge from 
service until 1994, but that several instances of stressors 
on his civilian job caused him to experience depression, 
beginning in 1989.  The veteran's children stated that 
unknown pressures or other stressors bothered the veteran, 
but they were precluded from interacting with him a great 
deal.  

As noted, the veteran and his wife appeared at a personal 
hearing before a Hearing Officer at the RO in September 1999.  
The veteran testified that he experienced a major depressive 
episode in service in 1977, and that such episode resulted in 
an early discharge from service.  According to the veteran, 
following a suicide attempt in service, he was hospitalized 
and counseled.  The veteran's wife stated that the veteran 
was heavily medicated and was not aware of what documents he 
had signed at the time of his early discharge.  The veteran 
and his wife expressed general displeasure with the service 
medical records, and offered their opinions that those 
records did not properly reflect the extent or severity of 
the depression the veteran experienced in service.  

The veteran and his wife testified that he had used a variety 
of psychotropic medications and that he currently took St. 
John's Wort as well as other homeopathic remedies.  The 
veteran explained that he had not undergone any psychiatric 
treatment from the time of his discharge from service in 1977 
to 1993, but his wife offered that during that 16-year period 
following his discharge, the veteran was unable to obtain 
employment for approximately six months afterwards.  She 
testified that he was very depressed and that he went to 
great lengths to conceal his depression.  According to the 
veteran's wife, he was unable to socialize and was 
essentially bedridden.  She offered that his hospitalization 
in service for mononucleosis may have been a precipitating 
factor for the later depression.  

The veteran's wife disputed findings contained in the 
clinical treatment records to the effect that the veteran was 
able to function well from the time of his discharge from 
service until 1993 when he first sought psychiatric 
treatment.  She testified that the veteran saw an 
acupuncturist for headaches and other problems, and that 
another individual who was described as a physician was not a 
medical doctor, and therefore could not offer medical 
opinions.  The veteran's wife testified that the veteran 
underwent counseling with clergy, but that those individuals 
were deceased, and hence unavailable for statements.  

The veteran claimed that with respect to the VA rating 
examination conducted in October 1998, the examiner did not 
have access to his service medical records, and that the 
examination itself was invalid because it contained equivocal 
results.  The veteran and his wife went on to describe his 
symptoms and the difficulty in maintaining their marriage.  
The veteran's wife offered, in substance, that his symptoms 
continued to varying degrees throughout the period dating 
from 1977 to 1993 when he first sought psychiatric treatment.  

The veteran was afforded an additional VA rating examination 
in August 2000.  At that time, the examiner discussed at some 
length the fact that the veteran's claims file was then 
comprised of three volumes measuring some ten inches in 
height when stacked on top of each other.  The examiner 
stated that she was unable to conduct a proper review of the 
medical evidence at that time, particularly given the 
extensive nature of the medical evidence and psychiatric 
reports.  She offered that at the time of the examination, 
the veteran submitted a 30-page typed statement which should 
be reviewed as well as an additional 30 pages of clinical 
treatment records which he requested be reviewed.  The 
examiner stated that it was impossible to review the clinical 
treatment records in the time allotted for the examination.  

In any event, during the course of the interview, the veteran 
reiterated his account of his military history, and stated 
that he and his wife had been married for some 32 years, 
since 1968.  According to the veteran, he served primarily as 
a stenographer with a military attaché's office in 
Washington, D.C., and in Brussels, Belgium.  Such service was 
not performed in a military environment, per se, and when he 
was transferred to an infantry unit at a military base within 
the United States, the veteran stated that he "felt like a 
fish out of water."  The veteran stated that he was placed 
in a leadership position due to his rank, and that he had not 
previously had any training for such duties.  The veteran 
offered that such a radical change in duty status resulted in 
a suicide attempt and subsequent hospitalization in 1977 
during which he was diagnosed with major depression.  

According to the veteran, in April 1978, he began working for 
a utility company and remained in its employ until 1994.  He 
stated that he gradually assumed greater responsibilities 
which resulted in a loss of self-esteem and self-confidence, 
a process which he claimed began during his final year in 
service in 1977.  The veteran recounted his more recent 
psychiatric history dating from the 1990s, and noted that he 
had been undergoing counseling.  

On examination, the veteran arrived on time and was 
accompanied by his wife.  The veteran exhibited anxiety, and 
speech articulation was halting at times.  Range of affect 
was restricted, and short-term memory also appeared to be 
impaired.  There was no evidence of a thought disorder or of 
hallucinations.  The examiner concluded with a diagnosis of 
Axis I depressive disorder, not otherwise specified.  At that 
time, the examiner went on to state that the information as 
noted above was obtained primarily from an interview with the 
veteran and his wife.  There was not time to properly review 
the medical evidence contained in the claims files.  
Accordingly, on the basis of the interview alone, the 
examiner stated that it was at least as likely as not that 
the veteran's first manifestation of depression in 1977 
resulted in his current difficulties, or rather that his 
currently diagnosed depression stemmed from the depression 
diagnosed during his active service.  The examiner stated 
that the veteran had what she characterized as a volatile 
upbringing, but from the interview, it appeared possible that 
the veteran's depressive disorder did develop when he was 
overwhelmed with a job change when he was transferred to an 
infantry unit in service.  

In September 2000, the VA clinical psychologist who conducted 
the August 2000 examination was given the opportunity to 
review the medical evidence contained in the veteran's claims 
file.  The examiner noted that the medical record was 
somewhat complex given the volume of information and the 
inconsistencies and discrepancies associated with the various 
psychiatric evaluations.  The examiner was able to review the 
veteran's service medical records, and noted his inpatient 
treatment with a diagnosis of situational adjustment 
reaction, acute, severe; depression; and suicidal ideation.  
The examiner noted the September 1999 letter from G. M., 
M.D., suggesting that the veteran's current depression was 
service connected.  In addition, the examiner went on to 
recite the veteran's various treatments and diagnoses offered 
by assorted treating psychiatrists and medical examiners 
since 1993, to include the October 1998 VA rating examination 
report containing an opinion noting that it was possible that 
the veteran's current problems could have been incurred in 
service.  Of significance, the examiner noted the April 1996 
psychiatric examination report in which the veteran was noted 
to have denied experiencing depression in the intervening 
years between the veteran's military service and the 
depression with which he was diagnosed in 1993.  That 
psychiatrist had noted that while the veteran had likely been 
biologically predisposed to depression, he was nonetheless 
happy for the first 11 or so years of private employment, and 
that he would not have developed subsequent depression but 
for the work-related stressors which began in or around 1989.  
The examiner further observed that in a letter dated in 
January 1996, the veteran attributed his distress 
"completely to the gas company event and not noting the 
event that occurred in the military."  

After conducting a full review of the record, the examiner 
concluded with a diagnosis of Axis I dysthymic disorder, and 
a major depressive disorder by prior history.  She went on to 
state that from an extensive review of the medical evidence 
contained in the veteran's claims file, as well as numerous 
psychiatric evaluations and statements from members of his 
family, it appeared that the veteran may have experienced 
depression through his childhood, given that he had offered 
that he had been seen by a doctor between the ages of 10 and 
12, and that he had been prescribed medication.  The low 
self-esteem the veteran's wife noted could be a sign of 
childhood depression, according to the examiner.  
Particularly in light of the volatile and conflicted early 
home life during childhood, it would not be unusual that the 
veteran would have developed such a personality disorder.  
Given that the veteran either had a predisposition to 
depression, or actually had a depressive disorder while 
growing up it is not unusual that the veteran would have 
experienced difficulties when presented with change.  Such 
appeared to have occurred at two points in the veteran's 
life, according to the examiner, during the military, and 
once during employment with the local public utility company.  
She went on to state that given the foregoing, it did not 
appear that the veteran's currently diagnosed depression was 
associated with his military experience.  The veteran 
functioned well in his job prior to 1993, and the depression 
became manifested once again when the veteran was confronted 
with change in the course of his private employment.  

A letter, dated in December 2000, was received from K. B., 
O.M.D., L.A.c., C.H., purporting to be a "Doctor of Oriental 
Medicine," an "Integrative Medicine Consultant," and a 
"Certified Hypnotherapist.  According to K. B., she had 
treated the veteran from November 1987 to April 1989 for 
seasonal allergies as well as depression and what she 
described as emotional lethargy.  K. B. stated that both 
disorders were "very present" after the veteran's bout with 
mononucleosis in 1972.  She went on to state that it was a 
very common occurrence in Oriental Medicine that depression 
is part of a syndrome related to the liver, and that such was 
also true in western medicine in cases of hepatitis.  
According to K. B., the veteran's allergic symptoms were 
"remarkably, even totally improved," and that the veteran's 
symptoms of depression and mental/emotional moods were 
remarkably improved.  K. B. stated that such was also a 
common occurrence in traditional Chinese medicine.  

The Board has carefully evaluated the foregoing, and 
concludes that the evidence of record is at least in 
equipoise.  Accordingly, after resolving all reasonable doubt 
in the veteran's favor, the Board finds that the evidence 
supports veteran's claim for service connection for an 
acquired psychiatric disorder, diagnosed as major depression.  
Here, the Board recognizes that the veteran experienced an 
episode of depression in service as well as a suicide attempt 
for which he was treated and subsequently discharged from 
service.  While that depression was not shown to have been 
chronic and was diagnosed at that time as acute, the veteran 
nevertheless reported having been depressed and anxious for 
some one to two years previously.  Further, per testimony and 
statements offered by the veteran and his wife, he claimed to 
have been unable to obtain employment for some six months 
following his early discharge from service.  

While there is evidence, consisting of private medical 
opinions dated in March and April 1996 as well as a VA rating 
examination report dated in September 2000, to suggest that 
the veteran's currently diagnosed depression was incurred as 
a result of a stressful employment situation dating from 
approximately 1989, the Board finds that such evidence must 
also be considered in light of the September 1999 opinion 
offered by Dr. M.  Dr. M., a licensed psychiatrist, offered 
that she had reviewed the veteran's medical history and 
concluded that the veteran's depression was most likely 
incurred as a result of his active service.  Such evidence is 
particularly probative in light of an equivocal opinion 
offered by a VA rating examiner in December 1998.  At that 
time, he indicated that he was unable to offer an opinion as 
to whether the veteran's currently diagnosed depression 
stemmed from his active service, but did offer that the 
possibility of a medical nexus did exist.  

In addition, the Board notes that statements offered by the 
veteran's wife and children cannot be considered to be 
medical evidence, but they can be construed as credible 
evidence of the symptoms observed over the course of their 
association with the veteran.  Here, the veteran's wife and 
children indicated that the veteran had manifested symptoms 
consistent with a psychiatric disorder or depression well 
before he first sought treatment in 1993, and are based on 
personal observations and firsthand knowledge.  Accordingly, 
the Board finds that such statements, when viewed in the 
context of personal knowledge, are to be afforded probative 
value.  Therefore, based on the foregoing, after considering 
all of the evidence of record, the Board concludes that the 
evidence is in equipoise.  After resolving all reasonable 
doubt in favor of the veteran, the Board finds that service 
connection for an acquired psychiatric disorder is 
appropriate.  Accordingly, the veteran's appeal is granted.  


ORDER

Service connection for an acquired psychiatric disorder is 
granted.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

